CORAL GOLD RESOURCES LTD. (An Exploration Stage Company) Interim Consolidated Financial Statements For the nine months ended October 31, 2009 (Unaudited) Notice to Readers The accompanying unaudited interim financial statements of the Company have been prepared by and are the responsibility of the Company’s management and approved by the Board of Directors of the Company. These interim financial statements have not been reviewed by the Company’s independent auditor. CORAL GOLD RESOURCES LTD. (An Exploration Stage Company) Interim Consolidated Balance Sheets (In Canadian Dollars – Unaudited) October 31, 2009 January 31, 2009 ASSETS Current Cash $ 623,109 $ 1,332,316 Advances receivable from related parties (Note 9) 18,570 16,899 Interest and other amounts receivable 9,806 9,747 Prepaid expenses 9,742 5,854 661,227 1,364,816 Investment securities (Note 4) 383,938 78,803 Equipment (Note 5) 6,317 7,544 Mineral properties (Note 6) 16,001,778 15,704,913 Reclamation deposit (Note 7) 421,249 477,550 $ 17,474,509 $ 17,633,626 LIABILITIES AND SHAREHOLDERS' EQUITY Current Accounts payable and accrued liabilities $ 17,337 $ 64,334 Advances payable to related parties (Note 9) 26,067 70,084 Asset retirement obligation (Note 10) 239,032 270,979 282,436 405,397 Future income tax liability 4,377,914 4,963,038 4,660,350 5,368,435 Non-controlling interest 10,320 10,320 Shareholders' equity Share capital (Note 8) 40,387,018 40,301,644 Contributed surplus 5,636,550 4,960,907 Accumulated other comprehensive income (loss) 265,187 (39,948 ) Deficit (33,484,916 ) (32,967,732 ) 12,803,839 12,254,871 $ 17,474,509 $ 17,633,626 Nature of Operations and Going Concern (Note 1) Commitment (Note 14) Approved by the Directors: “Louis Wolfin” Director “Gary Robertson” Director Louis Wolfin Gary Robertson The accompanying notes are an integral part of these interim consolidated financial statements 2 CORAL GOLD RESOURCES LTD. (An Exploration Stage Company) Interim Consolidated Statements of Operations and Comprehensive Loss (In Canadian Dollars - Unaudited) Three months ended October 31, Nine months ended October 31, 2009 2008 2009 2008 (Note 15) (Note 15) EXPENSES Amortization 438 716 1,227 1,178 Consulting fees 11,250 15,000 40,615 45,000 Directors fees (Note 9 (g)) 1,500 - (12,500 ) - Investor relations and shareholder information 29,861 21,917 75,848 146,869 Legal and accounting 11,867 26,136 16,298 53,974 Listing and filing fees 4,727 2,655 21,683 24,122 Management fees 21,750 26,250 73,500 78,750 Office and miscellaneous 19,544 19,586 49,114 54,454 Salaries and benefits 22,638 35,009 78,394 101,270 Stock-based compensation (Note 8) - 45,172 703,897 225,648 Travel 11,987 6,429 27,673 67,562 135,562 198,870 1,075,749 798,827 Loss before other items: (135,562 ) (198,870 ) (1,075,749 ) (798,827 ) Other items Interest income 368 14,163 2,347 63,885 Foreign exchange gain (loss) (13,380 ) 32,666 556,218 32,665 (13,012 ) 46,829 558,565 96,550 Net Loss for the Period (148,574 ) (152,041 ) (517,184 ) (702,277 ) Other Comprehensive Income Unrealized income (loss) oninvestment securities (Note 4) 189,026 (76,559 ) 305,135 (91,422 ) Total Comprehensive Loss for the Period $ 40,452 $ (228,600 ) $ (212,049 ) $ (793,699 ) Basic and diluted Loss per share $ (0.01 ) $ (0.01 ) $ (0.02 ) $ (0.03 ) Weighted average number of common shares outstanding 25,018,597 24,989,771 24,999,485 24,975,800 The accompanying notes are an integral part of these interim consolidated financial statements 3 CORAL GOLD RESOURCES LTD. (An Exploration Stage Company) Interim Consolidated Statements of Shareholders’ Equity (In Canadian Dollars) (Unaudited) Number of Common Shares Share Capital Contributed Surplus Deficit Accumulated Other Comprehensive Income (Loss) Total Shareholders’ Equity Balance January 31, 2008 24,882,771 $ 40,211,705 $ 3,221,663 $ (29,221,567 ) $ 48,531 $ 14,260,332 Common shares issued for cash: Exercise of stock options 107,000 59,920 - - - 59,920 Fair value of stock options exercised - 30,019 (30,019 ) - - - Stock-based compensation - - 1,769,263 - - 1,769,263 Loss for the year - - - (3,746,165 ) - (3,746,165 ) Unrealized gain (loss) on investment securities - (88,479 ) (88,479 ) Balance January 31, 2009 24,989,771 40,301,644 4,960,907 (32,967,732 ) (39,948 ) 12,254,871 Common shares issued for cash: Exercise of stock options 102,000 57,120 - - - 57,120 Fair value of stock options exercised - 28,254 (28,254 ) - - - Stock-based compensation - - 703,897 - - 703,897 Loss for the period - - - (517,184 ) - (517,184 ) Unrealized gain (loss) on investment securities - 305,135 305,135 Balance October 31, 2009 25,091,771 $ 40,387,018 $ 5,636,550 $ (33,484,916 ) $ 265,187 $ 12,803,839 The accompanying notes are an integral part of these interim consolidated financial statements 4 CORAL GOLD RESOURCES LTD. (An Exploration Stage Company) Interim Consolidated Statements of Cash Flows (In Canadian Dollars) (Unaudited) Three months ended October 31, Nine months ended October 31, 2009 2008 2009 2008 (Note 15) (Note 15) OPERATING ACTIVITIES Loss for the period $ (148,574 ) $ (152,041 ) $ (517,184 ) $ (702,277 ) Adjustments for items not involving cash: Amortization 438 716 1,227 1,178 Stock based compensation - 45,172 703,897 225,648 Gain (loss) on foreign exchange 17,154 - (560,770 ) - Net change in non-cash working capital (Note 11) (2,248 ) (51,769 ) (96,632 ) 12,851 Cash Used in Operating Activities (133,230 ) (157,922 ) (469,462 ) (462,600 ) INVESTING ACTIVITIES Mineral properties acquisition andexploration expenditures incurred (145,117 ) (619,848 ) (296,865 ) (1,552,024 ) Purchase of equipment - - - (6,920 ) Increase in reclamation deposit - (63,427 ) - (148,881 ) Cash Used In Investing Activities (145,117 ) (683,275 ) (296,865 ) (1,707,825 ) FINANCING ACTIVITY Issuance of shares for cash, net 57,120 - 57,120 59,920 Cash Provided By Financing Activity 57,120 - 57,120 59,920 Net Increase (Decrease) in Cash (221,227 ) (841,198 ) (709,207 ) (2,110,506 ) Cash, beginning of period 844,336 2,332,781 1,332,316 3,602,089 Cash, end of period $ 623,109 $ 1,491,583 $ 623,109 $ 1,491,583 The accompanying notes are an integral part of these interim consolidated financial statements 5 CORAL GOLD RESOURCES LTD. (An Exploration Stage Company) Notes to Interim Consolidated Financial Statements For the nine months ended October 31, 2009 (In Canadian Dollars) (Unaudited) 1.
